Citation Nr: 1516213	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  10-17 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (initially claimed as breathing problems), to include as secondary to a service-connected psychiatric disability.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1969 to September 1993.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The Board notes that the Veteran initially filed a claim for service connection for breathing problems, which was denied by the RO in a November 2007 rating decision.  Thereafter, and within one year of the November 2007 rating decision, the Veteran submitted a claim for service connection for breathing problems (diagnosed as obstructive sleep apnea).  Service connection for sleep apnea was denied in a February 2009 rating decision and the Veteran filed a timely appeal.  As the November 2007 rating decision did not become final, the Board has recharacterized the issue as listed on the title page.  See 38 C.F.R. § 3.156(b) (providing that if new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period"); Young v. Shinseki, 22 Vet. App. 461, 466 (2009) (holding that new and material evidence received within one year of an RO decision prevents that decision from becoming final).

Further, as discussed below, the Board finds that the evidence of record may suggest that the Veteran's obstructive sleep apnea is related to his service-connected psychiatric disorder.  Accordingly, the issue of secondary service connection is included in the current issue on appeal.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004), and Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (explaining that the Board must consider all potential theories of entitlement raised by the evidence).
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service treatment records reveal that in December 1984 the Veteran presented with complaints of difficulty breathing (with spontaneous onset) and a sensation of being unable to draw in enough air after awaking one hour earlier.  The Veteran was assessed with possible spontaneous pneumothorax versus mild bronchospasm; however, chest x-rays demonstrated no abnormality.  In an emergency care visit the same day, the Veteran was diagnosed with SOB (shortness of breath) without any localizing signs, which was noted as suggestive of "psychogenic origin" and the Veteran was given medication.  

The Veteran was diagnosed with obstructive sleep apnea in a May 2008 polysomnogram study.  The Veteran reported that his symptoms, including waking up in the middle of the night and morning tiredness, began in 1984.

A VA examination was obtained in May 2010 to assist in determining the etiology of the Veteran's sleep apnea.  During the evaluation, the Veteran reported that he had been suffering from symptoms of sleep apnea since 1984.  At that time, it was noted that the Veteran was on active duty, but no medical studies were performed to evaluate sleep apnea.  The Veteran was noted to have complained of snoring and daytime somnolence.  The VA examiner then stated that the Veteran was seen in an emergency setting on at least two occasions for dyspnea of unexplained etiology. 
He was never evaluated for, or suspected of, suffering from sleep apnea and all other serious causes of dyspnea were ruled out, except a possible psychogenic origin.  Because there was no objective evidence to suggest or implicate obstructive sleep apnea as a cause of the Veteran's breathing problems at that time, the VA examiner opined that it was "impossible to state that he suffered OSA while on active duty without speculation."  Also, the VA examiner noted that obstructive sleep apnea symptoms more commonly involve daytime somnolence and fatigue.  The examiner further noted that dyspnea was not a common presenting finding of sleep apnea.  In a subsequent May 2010 statement, the VA examiner noted that without further evidence, the Veteran's currently diagnosed obstructive sleep apnea was "not related" to service.  

The Board finds that a new VA examination and clarifying medical opinion is warranted for several reasons.  First, it appears that the VA examiner provided a negative nexus opinion, in pertinent part, on the fact that the Veteran did not have common obstructive sleep apnea symptoms involving daytime somnolence and fatigue; however, the Veteran specifically reported during the evaluation that he complained of snoring and daytime somnolence.  Further, a May 2008 private treatment record shows that the Veteran reported being tired in the morning and further stated that these symptoms had persisted since 1984.  

Additionally, the VA examiner noted that dyspnea (i.e., shortness of breath) was not a "common presenting finding" of sleep apnea.  The Board notes that sleep apnea is defined as "transient periods of cessation of breathing during sleep."  See Dorland's Illustrated Medical Dictionary 117 (32nd ed. 2012).  The Board finds that clarification is needed as to why the Veteran's reported shortness of breath after awaking from sleep is not a symptom associated with sleep apnea.  The Board notes that in a recent September 2014 statement, the Veteran reported that during service he would "suddenly wake up gasping for air."  He further stated that, while at home, his wife would wake him up because she could hear him "gasping for air."

Finally, the Board notes that the Veteran has been granted service connection for adjustment disorder with mixed anxiety and depressed mood.  An August 2007 VA psychiatric examination report noted that the Veteran had "sleep disturbance."  Further, as noted above, service treatment records reflect that the Veteran was diagnosed with shortness of breath without any localizing signs, which was noted as suggestive of "psychogenic origin."  For these reasons, the Board finds that the medical opinion requested on remand should also address whether the Veteran's currently diagnosed sleep apnea is caused or aggravated by his service-connected psychiatric disorder.   

Accordingly, the case is REMANDED for the following actions:
1.  Schedule the Veteran for an appropriate VA examination for his sleep apnea claim.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  After reviewing the file, obtaining a complete history from the Veteran, conducting a physical examination, and any other testing deemed necessary, the examiner should render the following opinions:

(a)  Is it at least as likely as not that (i.e., a probability of 50 percent or greater) that the Veteran's currently diagnosed obstructive sleep apnea or other associated breathing disorder first manifested in service, was incurred in service, or is otherwise related to his military service?  

In reaching this conclusion, the examiner is specifically requested to consider, and to discuss as necessary, the Veteran's and his wife's reports of ongoing gasping for air during sleep, morning tiredness, and shortness of breath upon waking.

(b)  Is it at least as likely as not that (i.e., a probability of 50 percent or greater) that the Veteran's currently diagnosed obstructive sleep apnea is caused or aggravated by his service-connected psychiatric disorder? 

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

The examiner must provide a complete rationale for any opinion expressed.

2.  Thereafter, readjudicate the Veteran's issues remaining on appeal.  If the claims remain denied, provide the Veteran a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




